United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-20755
                         Conference Calendar


SCOTT A. SAMFORD, JR.,

                                     Plaintiff-Appellant,

versus

WARDEN C. S. STAPLES; R. CLEEVE, Correctional
Officer V Extortion Officer; SERGEANT STEVENS,
Gang Intelligence; SHELIA TORRES, Correctional
Officer IV; D. JOHNSON,

                                     Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:06-CV-351
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Scott A. Samford, Jr., Texas prisoner # 835644, appeals the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous and for

failure to state a claim.   He argues that his complaint alleged a

deprivation of property under the Due Process Clause.

     Where a prisoner alleges, as Samford does, that the random

and unauthorized actions of a state officer deprived him of his

property, due process is satisfied if state law provides an


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-20755
                                  -2-

adequate post-deprivation remedy.     See Sheppard v. Louisiana Bd.

of Parole, 873 F.2d 761, 763 (5th Cir. 1989).     Texas has such a

remedy.    See Thompson v. Steele, 709 F.2d 381, 383 (5th Cir.

1983).

     Samford also asserts that the district court erred by

refusing to allow him to add a defendant or engage in discovery

and that prison officials deliberately and illegally destroyed

his property.    Samford has abandoned these claims by failing to

brief them adequately.     See Yohey v. Collins, 985 F.2d 222, 224-

25 (5th Cir. 1993).

     Accordingly, the district court did not err in dismissing

Samford’s complaint as frivolous and for failure to state a

claim.    See Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).

Samford’s appeal lacks arguable merit and is dismissed as

frivolous.    See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    The dismissal of the § 1983 complaint

and this dismissal count as two strikes for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).    Samford is cautioned that if he accumulates three strikes

under § 1915(g), he will not be able to proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.